Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 1 of 41 Page ID
                                  #:2406




                    EXHIBIT 16
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 2 of 41 Page ID
                                  #:2407
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 3 of 41 Page ID
                                  #:2408
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 4 of 41 Page ID
                                  #:2409
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 5 of 41 Page ID
                                  #:2410
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 6 of 41 Page ID
                                  #:2411
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 7 of 41 Page ID
                                  #:2412
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 8 of 41 Page ID
                                  #:2413
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 9 of 41 Page ID
                                  #:2414
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 10 of 41 Page ID
                                   #:2415
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 11 of 41 Page ID
                                   #:2416
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 12 of 41 Page ID
                                   #:2417
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 13 of 41 Page ID
                                   #:2418
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 14 of 41 Page ID
                                   #:2419
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 15 of 41 Page ID
                                   #:2420
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 16 of 41 Page ID
                                   #:2421
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 17 of 41 Page ID
                                   #:2422
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 18 of 41 Page ID
                                   #:2423
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 19 of 41 Page ID
                                   #:2424
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 20 of 41 Page ID
                                   #:2425
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 21 of 41 Page ID
                                   #:2426
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 22 of 41 Page ID
                                   #:2427
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 23 of 41 Page ID
                                   #:2428
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 24 of 41 Page ID
                                   #:2429
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 25 of 41 Page ID
                                   #:2430
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 26 of 41 Page ID
                                   #:2431
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 27 of 41 Page ID
                                   #:2432
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 28 of 41 Page ID
                                   #:2433
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 29 of 41 Page ID
                                   #:2434
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 30 of 41 Page ID
                                   #:2435
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 31 of 41 Page ID
                                   #:2436
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 32 of 41 Page ID
                                   #:2437
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 33 of 41 Page ID
                                   #:2438
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 34 of 41 Page ID
                                   #:2439
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 35 of 41 Page ID
                                   #:2440
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 36 of 41 Page ID
                                   #:2441
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 37 of 41 Page ID
                                   #:2442
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 38 of 41 Page ID
                                   #:2443
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 39 of 41 Page ID
                                   #:2444
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 40 of 41 Page ID
                                   #:2445
Case 5:17-cv-02514-JGB-SHK Document 193-16 Filed 09/27/19 Page 41 of 41 Page ID
                                   #:2446
